STATE OF MISSOURI,                            )
                                              )
                     Respondent,              )
                                              )
       vs.                                    )   No. SD35286
                                              )
JAMES AARON LOWE,                             )   FILED: January 22, 2019
                                              )
                     Appellant.               )

             APPEAL FROM THE CIRCUIT COURT OF TANEY COUNTY
                        Honorable Douglas P. Bacon, Judge
AFFIRMED
       James Lowe appeals his $42.43 gas-pump drive-off stealing conviction.
We begin with the state’s request to invoke the escape rule, which gives us
discretion to dismiss appeals of defendants who abscond after conviction. See
State v. Carter, 523 S.W.3d 590, 597 (Mo.App. 2017); State v. Thomas, 466
S.W.3d 44, 47 (Mo.App. 2015).
       After the August 14 guilty verdict, 1 the court continued Lowe on his prior
bond over the state’s objection, but admonished him to “obviously not to leave
the jurisdiction and obviously make any future court appearances….”
       Lowe did not appear for a September 15 hearing. The court issued a capias
warrant that was still outstanding when Lowe failed to appear for sentencing on


1 Dates are 2017. A jury trial for a $42 theft may be explained by an observation at
sentencing that Lowe “has nine prior stealing convictions. This makes ten. This is his
tenth stealing in a period of 27 years.”
October 13. In November, Lowe was apprehended in Texas. The state incurred
$611 to return him to Missouri, where he was finally sentenced on December 8.
      Despite Lowe’s contrary arguments, “it would be appropriate to exercise
our discretion to dismiss [his] appeal pursuant to the escape rule.” Carter, 523
S.W.3d at 598. With light editing, Thomas’s observations also could fit here:
              After her conviction, Thomas, whose bond was continued,
          failed to appear for her sentencing … and a capias warrant was
          issued. More than two months later, Thomas was found and the
          warrant was served. On May 6, 2014, Thomas was sentenced.
          Thomas displayed no intention of voluntarily returning on her
          own for sentencing.
              By escaping justice for over three months, Thomas
          demonstrated disregard of the law and disrespect for the court
          and the criminal justice system. Those who seek the protection
          of our legal system must be willing to comply with its rules and
          decisions. Thomas forfeited the protection of the legal system
          when she escaped justice for more than three months. Thomas’s
          actions caused a capias warrant to be issued and required law
          enforcement officers to expend resources to track her down,
          arrest her, and hold her in custody for sentencing. We would act
          well within our discretion to dismiss Thomas’s appeal.
466 S.W.3d at 47 (citations omitted).
      As in Carter and Thomas, however, we eschew the escape rule because
Lowe’s complaint on appeal plainly lacks merit. Carter, 523 S.W.3d at 598;
Thomas, 466 S.W.3d at 47.
      Lowe alleges an insufficiency of evidence that he took gas “without
consent” intending to withhold it from the owner permanently or use it so as to
make recovery by the owner unlikely. 2 Yet his arguments largely ignore our


2See RSMo §§ 570.030.1, 570.010(8) as amended through 2014. Quoting Lowe’s sole
point in pertinent part, the trial evidence:
     could not permit an inference of [Lowe’s] purpose to withhold any property
     from White Oak Station permanently and where [Lowe] relinquished his
     driver’s license before driving away, there was insufficient evidence of
     [Lowe’s] intent to deprive White Oak Station of gasoline without the station’s
     consent; and, where [Lowe] and White Oak Station had an agreement wherein
     [Lowe] enjoyed at least a possessory interest in the gasoline at all relevant
     times, there was insufficient evidence that [Lowe] had appropriated the
     property “of another” and no rational juror could reasonably find him guilty of
     larceny.

                                         2
standard of review by citing evidence or inferences that we must ignore in
determining sufficiency of the evidence. See Thomas, 466 S.W.3d 44 at 46 (we
deem true all evidence and inferences favoring the state and reject all others).
       Indeed, Lowe’s brief concedes that “the jury could have found [Lowe]
appropriated gas ‘without the consent of White Oak Station’” on his initial drive-
away and that “placing gas in the tank of his van and consuming it while driving
away would seem to use the gas contrary to White Oak Station’s recovery. See
570.010(8)(c).” Lowe then states that he offered a paper copy of his expired,
temporary driver’s license to the store clerk, and suggests that the clerk accepted
that as satisfactory collateral and gave tacit “consent” to Lowe driving away.
       Even if we could credit this “license/collateral/consent” theory under our
standard of review, which we cannot, we find no evidence for it in the record.
Lowe did not testify or call any witnesses. The only other party to this alleged
transaction was the store clerk who, in pertinent part, testified as follows:
          Q. Do you recall what that amount [of gas pumped] was?
          A. $43 and some change, I believe. I think 41 or 43 dollars.
          Q. All right. And did Mr. Lowe come in at this point?
          A. He did.
          Q. All right. What happened when Mr. Lowe came in the store?
          A. He come up to the register and he said the pump went over, I
          was only going to pump $5 and I looked and it was $43 and I
          said no, you need to pay for this.
          Q. Okay. And what did Mr. Lowe do after you told him you need
          to pay for that.
          A. He told me, “I don’t have the money, man.” That is exactly
          what he said.
          Q. And what did you do next?
          A. I said well, you need to pay for this somehow. He says I don’t
          have the money. I says well, you have to pay for this. And
          that’s - -
          Q. Did he hand you had an expired driver’s license?
          A. It was expired and it was a paper driver’s license.


                                          3
           Q. Okay. And did he offer any money toward the bill?
           A. He told me he could not pay it and I said well I’m going to
           have to call the manager, and he said, “Well, I don’t have the
           money right now, man.” And so at this point I got on the phone
           to call the manager.
           Q. And who is your manager?
           A. Her name is Laura James.
           Q. And what was the purpose of calling your manager, Ms.
           James?
           A. To ask her what I needed to do about the situation because it
           was quite a bit of money.
           Q. All right. And when you got on the phone with Ms. James,
           what did Mr. Lowe do at that time?
           A. He walked out of the store and turned around and walked out
           of the store and proceeded to go to his van and drive off.
           Q. How would you describe the drive off? Was it fast, was it
           slow? Just a normal drive off?
           A. He didn’t run. He just casually walked out to the van and I
           was on the phone and I was looking and watching and I said,
           “He just drove off.”
           Q. All right. And at that time did you call the police?
           A. I asked Laura what she wanted to do about the situation. And
           told her what the driver’s license said and she said yes.
           Q. So did you call the police at the direction of your manager?
           A. I did.
       The record, as we must view it, supports the stealing conviction. 3 Point
denied. Judgment affirmed.
DANIEL E. SCOTT, J. – OPINION AUTHOR
WILLIAM W. FRANCIS, JR., P.J. – CONCURS
JEFFREY W. BATES, J. – CONCURS


3 That the victim considered Lowe’s subsequent payment offers to avoid prosecution, or
that Lowe later paid $20 and promised the rest (but never paid it), does not negate the
evidence of Lowe’s initial criminal intent or its sufficiency to support the conviction. See
State v. Hunt, 780 S.W.2d 159, 161 & n.2 (Mo.App. 1989).

                                             4